Citation Nr: 0603937	
Decision Date: 02/10/06    Archive Date: 02/22/06

DOCKET NO.  03-21 692A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for the veteran's back condition, claimed as 
secondary to the veteran's service-connected left knee 
condition.

2.  Entitlement to service connection for the veteran's back 
condition, claimed as secondary to the veteran's service-
connected left knee condition.

3.  Whether new and material evidence has been received to 
reopen a claim for the veteran's right knee condition, 
claimed as secondary to the veteran's service-connected left 
knee condition.

4.  Entitlement to service connection for the veteran's right 
knee condition, claimed as secondary to the veteran's 
service-connected left knee condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran had active service from February 1952 to February 
1954.

The matter is before the Board of Veterans' Appeals (Board) 
from a rating decision promulgated by the Department of 
Veteran's Affairs (VA) Regional Office (RO) in New York, New 
York, in December 2001, which denied the claims.

In a VA Form 9, Appeal to Board of Veteran's Appeals, 
received in July 2003, the veteran indicated that he wished 
to appear at a personal hearing before a Veterans Law Judge 
at the RO.  However, in a statement dated in August 2004, the 
veteran indicated that he wished to withdraw his request for 
a hearing.

The Board notes that, in the December 2001 rating decision, 
the RO appears to have made an implicit determination that 
new and material evidence has been presented with respect to 
the right knee and back claims on appeal.  There was no 
mention of the prior denials of the underlying claim, and the 
decision directly addressed the issue of service connection 
for both conditions.  Despite this implicit determination 
reached by the RO, the Board must find new and material 
evidence in order to establish its jurisdiction to review the 
merits of a previously denied claim.  See Barnett v. Brown, 
83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 
3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.

In a July 2003 statement included with his substantive 
appeal, the veteran indicated that he was seeking an 
increased rating for his left knee.  As it does not appear 
this claim has been adjudicated, it is REFERRED to the RO for 
appropriate action.

The issues of service connection on the merits for lumbar 
spine and right knee conditions, as secondary to the 
veteran's service-connected left knee condition are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  In a February 1987 rating decision, the RO denied service 
connection for a right knee condition, as secondary to 
service-connected left knee condition.  In a letter dated in 
February 1987, the veteran was informed of this decision, but 
did not appeal.

3.  Evidence of record received after the issuance of the 
February 1987 rating decision is new evidence that, by itself 
or when considered with evidence of record is not cumulative 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim of service connection 
for a right knee condition as secondary to service-connected 
left knee condition.

4.  In an August 1988 rating decision, the RO denied service 
connection for a back condition, as secondary to service-
connected left knee condition.  In a letter dated in 
September 1988, the veteran was informed of this decision, 
but did not appeal.

5.  Evidence received after the issuance of the August 1988 
rating decision is
new evidence that, by itself or when considered with evidence 
of record is not cumulative and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim of service connection for a back condition as 
secondary to service-connected left knee condition.




CONCLUSION OF LAW

1.  New and material evidence having been received, the claim 
of entitlement to service connection for a right knee 
condition as secondary to left knee condition is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).

2.  New and material evidence having been received, claim of 
entitlement to service connection for a back condition as 
secondary to left knee condition is reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In this case, in August 2001, December 2003 and March 2004 
letters, the RO provided notice to the veteran regarding what 
information and evidence is needed to substantiate the claims 
for service connection and secondary service connection, as 
well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or submit 
any further evidence that pertains to the claim.

In light of the favorable determination that new and material 
evidence has been submitted, and the need for remand for 
additional development of the claims on the merits, no 
further discussion of VCAA compliance is warranted at this 
time.


Factual Background

The veteran was initially denied service connection for a 
right knee condition, claimed as secondary to a service-
connected left knee condition by a June 1976 rating decision.  
Evidence of record at the time of that rating decision 
included service medical records, post-service medical 
records and hearing testimony by the veteran.  Claim for 
service connection were again denied in August 1981 and 
August 1982.  

In a February 1987 rating decision, the RO again reconsidered 
the veteran's claim for service connection of his right knee 
condition.  The RO confirmed and continued the denial of 
service connection.  Evidence at the time of this decision 
included VA and private medical records that show diagnoses 
and treatment for degenerative joint disease, obesity, and 
bilateral knee arthritis; statements and testimony by the 
veteran that allege a causal link between his right knee 
condition and his service-connected left knee; notes from a 
1976 VA medical examination that refer to a 1955 occupational 
accident that resulted in injury to the right knee; and a VA 
medical opinion from that June 1976 examination, which 
expressly denies any etiological nexus between the veteran's 
knee conditions.

Service connection was initially denied for the veteran's 
back condition, claimed as secondary to the veteran's left 
knee condition by a rating decision of August 1988.  The RO 
found the veteran's back condition was not shown to have been 
incurred or aggravated in service, was not manifested to a 
compensable degree within one year of service, and was not 
secondary to the veteran's service-connected left knee 
condition.  Evidence of record at this time included the 
evidence noted above, as well as VA radiology notes that 
refer to low back pain as early as 1972, and outpatient 
records that showed ongoing reports of pain in the back.

In the veteran's March 2001 claim, the veteran again restated 
his belief that his right knee and back conditions are 
secondary to his service-connected left knee condition.  
Evidence submitted in conjunction with the instant claim 
includes VA medical records, Social Security records, and 
statements by the veteran and his representative.  A letter 
from Dr. William Stillwell was also submitted in conjunction 
with the March 2001 claim.  The letter, dated January 2001, 
states that injuries directly related to service and 
subsequent surgery "led to the development of progressive 
arthritis which culminated in his joint replacements."

In August 2001, the veteran was accorded a VA orthopedic 
examination.  The examiner did not have access to the claims 
file.  He diagnosed the veteran with bilateral knee 
arthroplasty and degenerative joint disease of the lumbar 
spine.  The examiner opined that it was more likely the right 
knee and back conditions were not related to the left knee 
condition, but was more arthritis changes in the back.

An April 2002 note from Dr. William Stillwell states that the 
residual condition of the veteran's right knee and low back 
are causally related to the injury of his left knee during 
the veteran's service in Korea.  This opinion was based upon 
a review of the veteran's "available medical records."


Analysis

The record shows that rating decisions dated in February 1987 
and August 1988 denied service connection for the veteran's 
right knee and back claims, respectively.  Although the 
veteran was informed of these determinations in both cases, 
he did 
not initiate an appeal.  The rating decisions therefore 
became final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103.  
However, despite the finality of a prior decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Court has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The provisions of 38 C.F.R. § 3.156(a) (2001), provide that 
"new and material evidence" is evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, is not cumulative or 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Furthermore, the Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if 
it contributes "to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision."  Hodge v. West, 115 
F.3d 1356, 1363 (Fed. Cir. 1998).

The Court has held that in order to reopen a previously and 
finally disallowed claim there must be new and material 
evidence presented since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 9 
Vet. App. 273, 285 (1996) (overruled on other grounds).

Further, the evidence submitted to reopen a claim is presumed 
to be true for the purpose of determining whether new and 
material evidence has been submitted, without regard to other 
evidence of record.  Duran v. Brown, 7 Vet. App. 216, 220 
(1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board observes that regulations adopted by VA 
implementing the VCAA includes changes to the standard for 
determining new and material evidence, and provides for 
limited assistance to claimants seeking to reopen previously 
denied claims.  VA's authority to provide such additional 
assistance is provided by 38 U.S.C.A. § 5103A(g), which 
states that nothing in section 5103A precludes VA from 
providing such other assistance as the Secretary considers 
appropriate.  However, these changes are applicable only to 
claims to reopen filed on or after August 29, 2001.  See 66 
Fed. Reg. 45,620, 45,628-45,629.  Here, the veteran's claim 
was filed prior in March 2001, and, as such, these changes 
are not applicable in the instant case.

In the instant case, the Board finds that new and material 
evidence has been received to reopen the veteran's claim of 
entitlement to service connection for a back and left knee 
condition.

The February 1987 and August 1988 rating decisions were 
predicated, in pertinent part, on the fact that the claims 
file contained no medical evidence that these conditions were 
proximately due to or the result of the veteran's service-
connected left knee disorder.

The January 2001 and April 2002 letters from Dr. Stillwell 
draw a causal link between the veteran's service-connected 
left knee condition and his back and right knee conditions.  
As this evidence goes to one of the reasons for the prior 
denial, the Board finds that it bears directly and 
substantially upon the specific matter under consideration, 
is not cumulative or redundant, and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  In short, new and material evidence has been 
received for the claims pursuant to 38 C.F.R. § 3.156(a).  

In consideration of all of the foregoing, and having found 
that new and material evidence has been presented since the 
February 1987 and August 1988 decisions, the previously 
denied claims of entitlement to service connection for back 
condition and right knee condition, both claimed as secondary 
to the veteran's service-connected left knee condition, are 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2001).





	(CONTINUED ON NEXT PAGE)





ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a right knee condition, 
claimed as secondary to the veteran's service-connected left 
knee condition, is reopened, and to this extent only, the 
benefit sought on appeal is allowed.

New and material evidence having been submitted, the claim of 
entitlement to service connection for a back condition, 
claimed as secondary to the veteran's service-connected left 
knee condition, is reopened, and to this extent only, the 
benefit sought on appeal is allowed.


REMAND

Adjudication of the veteran's right knee and back claims does 
not end with the finding that new and material evidence has 
been received.  The Board must now address the merits of the 
underlying service connection claims.

Service connection may be granted for a disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2003).  The Court 
defined "disability" in this context as impairment of 
earning capacity, including any additional impairment of 
earning capacity resulting from a service-connected disorder, 
regardless of whether the additional impairment is a separate 
disease or injury that was caused by the service-connected 
disorder.  In other words, it is not necessary that an 
etiological relationship exist between the service-connected 
disorder and the nonservice-connected disorder.  If a 
nonservice-connected disorder is aggravated by a service-
connected disorder, the veteran is entitled to compensation 
for the degree of increased disability (but only that degree) 
over and above the degree of disability existing in the 
absence of the aggravation.  See Allen v. Brown, 7 Vet. App. 
439, 448-49 (1995).  



The aforementioned June 1976 and August 2001 VA examination 
reports render different opinions than those expressed in Dr. 
Stillwell's January 2001 and April 2002 letters.  However, 
while the June 1976 examination appeared to have reviewed the 
claims file, the Board notes that the 2001 VA examination and 
the opinions from Dr. Stillwell do not appear to be based on 
a thorough review of the veteran's claims file.  

In this regard, the Board notes that VA treatment records 
from 1968 and 1971 note the veteran suffered a work-related 
right knee injury in 1955 and subsequently had a meniscectomy 
about six months after the injury.  An x-ray from 1969 noted 
the veteran suffered from hypertrophic reaction associated 
with genu valgum in both knees.  A May 1976 VA examination 
report noted that the veteran twisted his right knee while 
carrying a tank at work in 1955.  Dr. Stillwell made no 
reference to this prior right knee injury while rendering his 
opinion.  

In light of the above, a new VA examination that includes 
review of the claims file is required to make an adequate 
assessment of the claims.  

Since the Board has determined that an examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.




As the veteran receives treatment for his back and knee 
conditions, current treatment records for these disorders 
should be requested, since March 2004, the date of last 
treatment report in the file.

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for his 
back and right knee conditions since 
March 2004.  After securing any 
necessary release, the RO should obtain 
those records not already on file.  
Specifically, current VA treatment 
records from Northport, New York, VA 
medical facility should be associated 
with the claims file.

2.  After obtaining any additional 
records to the extent possible, the RO 
should schedule the veteran for 
examination by a VA orthopedic 
specialist to determine whether the 
veteran's right knee and/or low back 
disorders are related to the service-
connected left knee disorder.  The 
claims folder should be made available 
to the examiner for review before the 
examination.  Further, the examiner 
must state whether the claims file was 
reviewed.  The examination should 
include any diagnostic tests or studies 
that are deemed necessary for an 
accurate assessment.

Specifically, the examiner should conduct 
an examination and, based on the results 
of the examination, review of the claims 
file, and sound medical principles, 
provide an opinion on whether either of 
those disorders is at least as likely as 
not caused or aggravated by the service-
connected left knee disorder.  (The term, 
"as likely as not," does not mean "within 
the realm of medical possibility," but 
rather that the evidence of record is so 
evenly divided that, in the examiner's 
expert opinion, it is as medically sound 
to find in favor of the examiner's 
conclusion as it is to find against it.)  
If the examiner finds that any of those 
disorders is permanently aggravated 
(worsened) by the service-connected left 
knee disorder, he/she should quantify the 
degree of aggravation.  The examiner also 
should provide complete rationale for all 
conclusions reached.

3.  Thereafter, the RO should review 
the claims folder to ensure that the 
foregoing requested development has 
been completed.  In particular, the RO 
should review the examination report to 
ensure that it is responsive to and in 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 
(1998).

4.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue on appeal 
in light of any additional evidence 
added to the records assembled for 
appellate review.  If the benefits 
requested on appeal remain denied, the 
veteran and his representative should 
be furnished an SSOC, which addresses 
all of the evidence obtained after the 
issuance of the last SSOC in December 
2004, and provides an opportunity to 
respond.  

The case should then be returned to the Board for further 
appellate consideration, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (codified at 38 U.S.C. §§ 
5109B, 7112).


____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


